        Case 3:18-cr-00038-HDM-WGC Document 73 Filed 09/29/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     SYLVIA IRVIN
 3   Assistant Federal Public Defender
     KATHERINE TANAKA
 4   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 5   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 6   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 7   Katherine_Tanaka@fd.org

 8   Attorneys for ERIC MCCARTT

 9                              UNITED STATES DISTRICT COURT

10                                    DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                              Case No. 3:18-CR-038-HDM-WGC
12
                   Plaintiff,                                    ORDER GRANTING
13                                                           STIPULATION TO CONTINUE
            v.                                                 SENTENCING HEARING
14                                                                (NINTH REQUEST)
     ERIC MCCARTT,
15
                   Defendant.
16
17
18          It is stipulated and agreed to by Federal Public Defender Rene L. Valladares and
19   Assistant Federal Public Defenders Sylvia Irvin and Katherine Tanaka, counsel for Eric
20   McCartt, and Trial Attorney for the U.S. Department of Justice Charles Schmitz, counsel for
21   the United States of America, that the Sentencing Hearing currently scheduled on October 6,
22   2020, be vacated and continued to October 29, 2020.
23          This Stipulation is entered into for the following reasons:
24          1.     This is a joint request by counsel for the Government and counsel for Defendant
25   McCartt.
26
        Case 3:18-cr-00038-HDM-WGC Document 73 Filed 09/29/20 Page 2 of 3




 1          2.      The additional time requested by this Stipulation is reasonable pursuant to
 2   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
 3   change any time limits prescribed in this rule.”
 4          3.      Both counsel previously sought continuances to allow defense counsel to review
 5   former Sgt. Carry’s personnel file, which is more than 900 pages, and which under the
 6   protective order, required an in-person review at the U.S. Attorney’s office. ECF Nos. 63, 65.
 7          4.      Recent stay-at-home orders, travel restrictions, and social distancing strictures
 8   related to COVID-19 hampered defense counsels’ ability to review former Sgt. Carry’s
 9   personnel file under the conditions set forth in the protective order. After defense counsel
10   reviewed these documents, counsel needed time to discuss with the defendant.
11          5.      Government counsel asks for this continuance as he will need to travel from
12   Washington D.C. for the hearing, or if the Court permits, he can appear by telephone or video.
13          6.      The defendant is in custody and agrees with the need for the continuance.
14          7.      The parties agree to the continuance.
15          This is the ninth request for a continuance of the sentencing hearing.
16          DATED this 29th day of September, 2020.
17          RENE L. VALLADARES                                 STEVEN J. GROCKI
            Federal Public Defender                            Chief, CEOS Section,
18                                                             Criminal Division

19      By: /s/ Sylvia Irvin              .                 By: /s/ Charles Schmitz          .
            SYLVIA IRVIN                                        CHARLES SCHMITZ
20          Assistant Federal Public Defender                   U.S. Department of Justice
            Counsel for ERIC MCCARTT                            Counsel for the Government
21
        By: /s/ Katherine Tanaka
22          KATHERINE TANAKA
            Assistant Federal Public Defender
23          Counsel for ERIC MCCARTT
24
25
26
                                                        2
       Case 3:18-cr-00038-HDM-WGC Document 73 Filed 09/29/20 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                      Case No. 3:18-CR-038-HDM-WGC
 4                Plaintiff,                        ORDER
 5         v.
 6   ERIC MCCARTT,
 7                Defendant.
 8
 9
           IT IS ORDERED that the Sentencing Hearing currently scheduled for October 6,
10
     2020, at 10:00 AM., be vacated and continued to October 29, 2020, at 10:00 AM in Reno
11
     Courtroom 4 before Judge Howard D. McKibben. IT IS SO ORDERED.
12
                         29thday of September, 2020.
            DATED this ___
13
14
15                                           UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                3
